Citation Nr: 0510657	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-05 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for lumbar strain.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to 
November 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California, that granted service connection for lumbar 
spine tendinitis, and assigned a 10 percent disability 
rating.  This disability rating was effective from December 
1, 2000, the day following discharge from service.  

A January 2003 rating decision increased the initial 
evaluation for the service-connected back disability 
(recharacterized as lumbar strain) to 20 percent, 
retroactively effective from December 1, 2000.  The Board 
observes that the Regional Office also issued a statement of 
the case informing the veteran of the regulations that now 
govern his claim.  

In that January 2001 rating decision, the RO also granted 
service connection for (1) Lisfranc's sprain, right foot, and 
assigned a 10 percent evaluation; and (2) status post right 
thumb laceration with residual paresthesia and scars, and 
assigned a 10 percent evaluation, each effective from 
December 1, 2000 (the day following discharge from service).  
38 C.F.R. § 3.400(b)(2)(i).  See Fenderson at 126 (1999).  In 
November 2001, the veteran filed a notice of disagreement to 
the 10 percent rating assigned for the Lisfranc's sprain, 
right foot.  The RO issued a statement of the case, and the 
veteran submitted a timely substantive appeal.  In April 
2003, the RO granted an initial 20 percent evaluation for 
Lisfranc's sprain, right foot.  By an October 2004 rating 
decision, the RO granted a 30 percent evaluation for 
Lisfranc's sprain, right foot.  In December 2004, the veteran 
withdrew his appeal for a higher initial evaluation for 
Lisfranc's sprain, right foot.  

In the same January 2001 rating decision, the RO denied 
service connection for right knee condition and left knee 
condition.  See In re Fee Agreement of Cox, 10 Vet. App. 361, 
374 (1997) (absent a notice of disagreement, a statement of 
the case, and a substantive appeal, the Board has no 
authority to proceed to a decision).  

In April 2003, the veteran filed a claim for service 
connection for left foot and right knee disabilities as 
secondary to service-connected right foot.  By an August 2003 
rating decision, the RO granted service connection for 
osteoarthritis, left foot, and bursitis, right knee, and 
assigned 10 percent evaluations to each disability effective 
from April 18, 2003 (date of claim).  38 C.F.R. 
§ 3.400(b)(2)(i).  To the Board's knowledge, the veteran has 
not expressed disagreement either with the assigned 
disability ratings or the effective dates assigned.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability).

Accordingly, the Board's appellate review will focus on the 
issue as listed and recharacterized on the cover page of this 
decision.  

After the initial decisions were made, the San Diego RO 
transferred the veteran's claims file to the Regional Office 
(RO) in Milwaukee, Wisconsin, where the appellant resides.  


FINDINGS OF FACT

1.  Prior to September 26, 2003, the service-connected lumbar 
strain was manifested by episodic muscle spasm, and 
complaints of pain, productive of no more than moderate 
limitation of motion of the lumbar spine.

2.  From September 26, 2003, the service-connected lumbar 
strain is manifested by episodic muscle spasm, and complaints 
of pain, productive of forward flexion limited to no less 
than 70 degrees.  


CONCLUSION OF LAW

The criteria for the assignment of an initial disability 
evaluation in excess of 20 percent for lumbar strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292 and 5295 (as in effect prior to September 26, 
2003); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5237 (effective from September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

The record does not reflect that VCAA notice was provided as 
to the original claim of entitlement to service connection 
for a low back disability, adjudicated in the January 2001 
rating decision on appeal.  As such, the exclusion from the 
requirement of VCAA notice, as outlined in VAOPGCPREC 08-2003 
does not apply.  A VA letter issued in August 2003 apprised 
the appellant of the information and evidence necessary to 
substantiate his claim for a higher initial rating.  Such 
correspondence also apprised him as to which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 
38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the matter was initially adjudicated prior to 
the issuance of VCAA notice.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process followed.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication in January 
2001, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
could properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 
C.F.R. § 20.1104.  Further, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ in August 2003 prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to assist

With regard to the duty to assist, the appellant's claims 
file contains service medical records, and reports of post 
service VA and private treatment and examination.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  Hence, VA's duty to assist the 
appellant in the development of his claim has been satisfied.  

I.  Applicable Law 

Disability evaluations-in general

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson v. Brown, 12 Vet. App. 119, 126 
(1999).

Rating musculoskeletal disabilities

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

II.  Factual background

In brief, the service medical records for the period from 
January 1997 to November 2000 contain two entries related to 
the back.  A December 1997 entry shows complaints of low back 
pain.  There was tenderness to palpation at T-5 to L-4.  
Range of motion: frontal [] +2, + mild tenderness and spasm 
at T-5 through L-4.  Range of motion was 70 degrees forward, 
45 degrees back, and 45 degrees side- left and right.  Lower 
extremity strength was +5 on the right and +4 on the left.  
The plan was to medicate with Robaxin and Motrin three times 
a day as needed.  A September 1999 entry from Aurora Health 
Center shows back pain that shoots down both legs.  On 
examination, there was some tenderness in the lumbosacral 
area on the left-hand side with bilateral radiculopathy.  The 
straight leg raise was equivocal.  The assessment was 
sciatica.  The plan was to medicate with Norflex and Lodine, 
and to use ice and heat.  

The report of Seagate Medical Group dated in August 2000 
shows complaints of some pain and discomfort in the lower 
back as well as fatigue and lack of endurance.  Symptoms of 
pain were worse with prolonged sitting, standing or walking.  
Symptoms occurred at least three to four times a week of 30 
minutes duration.  On physical examination, there was a small 
amount of tenderness over the right side of the low back.  
Range of motion was normal:  flexion was 95 degrees; 
extension was 35 degrees; right and left lateral was 40 
degrees; and right and left rotation was 35 degrees.  There 
was no pain, fatigue, weakness or lack of endurance.  The 
radiological report shows the intervertebral disc spaces were 
preserved and the vertebral body heights were without 
evidence of fracture or other pathology.  The laminae, 
pedicles, spinous and transverse processes were normal.  The 
visualized sacrum and sacroiliac joints were unremarkable.  
The lumbar spine x-ray was normal.  The diagnosis was lumbar 
spine tendinitis.  There were no functional limitations.  

In relevant part, post-service medical evidence consists of 
VA outpatient treatment records and a March 2002 VA 
examination.  

A June 2001 VA entry shows that there was no joint swelling, 
crepitation, or limitation of motion.  The assessment 
included low back pain - chronic problem.  The veteran was 
offered PT for back school but he declined at that time due 
to scheduling difficulties.  He was given information on back 
strengthening exercises.  The examiner determined that there 
was no need for pain medications at that time.  

A January 2002 VA outpatient telephone triage entry shows an 
increase in low back and bilateral hip pain.  He was unable 
to sleep due to increased pain.  He complained of back spasms 
that were unrelieved with treatment.  The veteran denied any 
new numbness, tingling of the extremities, or loss of bowel/ 
bladder function.  On arrival to the emergency room, he 
complained of back spasms across the lower back and up the 
back since yesterday.  He reported pain to be 4 to 8 on a 
pain scale of 10.  On examination, there was limitation of 
extension, flexion, and rotation of the spinal column at 
lumbosacral levels.  There was no point tenderness and no 
sciatic/ impingement symptoms.  Pain control consisted of 
Indocin, percocet and flexeril for back spasms.  

Subsequent entries in January 2002 reveal increasing right 
lower back spasms.  The symptoms had been increasing for the 
past 1-2 months.  He denied radicular symptoms or 
incontinence.  He medicated with flexeril three times a day, 
which was effective.  Naprosyn provided no relief.  Percocet 
was somewhat effective and taken well.  He had missed a week 
of work and was concerned about losing his job.  On 
examination of the back, there was cervical, thoracic, and 
lumbar spine tenderness.  The right paravertebral area was 
tender.  There was tenderness in the lower extremity 
quadriceps, and leg.  Dorsi and plantar flexion strength was 
5/5.  Straight leg raises were negative for sciatica but 
exacerbated pain in back.  Twisting, turning movements caused 
flare-ups.  He described the pain as sharp and rated it 7 to 
8 on the 10-pain scale.  A later examination showed no 
cervical or thoracic spine tenderness.  He felt that his 
weight gain in the past year had been a major factor in his 
back pain.  He weighed 219 pounds.  In relevant part, the 
assessment was chronic low back pain and overweight.  The 
treatment plans included continuing flexeril, ibuprofen, Icy 
Hot muscle rub, alternate cold with warm massage, stop all 
weight lifting/twisting motions, switch to water exercises, 
and wait for a PT appointment. 

A report of VA outpatient physical therapy in February 2002 
shows that the low back pain was more on the right side than 
the left.  Leaning and bending over increased the low back 
pain.  His knees buckled and he fell when the pain was at its 
worse, 9+/10.  The pain did not radiate into the lower 
extremities.  He reported spending a week in bed due to low 
back pain in January 2002.  He was no longer able to play 
basketball or baseball due to low back pain.  On physical 
examination, he had trouble lifting a 20-pound school bag out 
of the car.  He had increased low back pain.  He demonstrated 
one-half squat with trunk flexion technique to lift 7-pounds 
from the floor to waist level.  He was able to walk on toes 
pain free completing the toe/heel raises.  The lumbar spine 
manifested decreased lordosis.  On active range of motion: 
rotation was markedly limited with increased pain.  Lying 
prone, the veteran performed minimal contraction with 
straight leg raises (back extension).  He was tender to 
palpation of L3.  The assessment was that the veteran 
presented with symptoms consistent with impaired joint 
mobility, motor function and muscle performance, with range 
of motion associated with low back pain.  The reported plan 
of treatment was physical therapy once a week for 1-2 weeks 
in 2 months.  Subsequently, the veteran missed two physical 
therapy appointments in February 2002.  

The report of VA examination dated in March 2002 shows that 
the examiner reviewed the C-file, including the August 2000 
rating examination.  The veteran reported that any activity, 
which caused bending, or leaning increased his pain.  
Walking, standing, and lifting with bending increased his 
pain.  To treat the pain, the veteran was involved in 
physical therapy once a week.  He medicated the pain with 
flexeril.  He had tried non-steroidal anti-inflammatories.  
He had fallen due to severe pain.  The pain had been present 
every two to four days.  He had been unable to work because 
of increased back pain.  The job required him to carry 
caskets as well as shoot a rifle.  On physical examination of 
the low back, there was no evidence of paraspinal spasm.  
There was an area of tenderness to the right side of the 
lower back.  He was able to forward flex to 70 degrees before 
complaining of pain.  Extension was to 25 degrees.  Lateral 
bending was to 30 degrees bilaterally.  There was mild 
asymmetry with lateral bending.  He had normal lateral 
bending to the left; however, he had some splinting in the 
lumbar paraspinals with increased bending in the upper 
lumbar/ thoracic spine.  X-rays of the spine reveal that the 
vertebral bodies and the intervertebral disc spaces were 
normal.  There was no evidence of fracture or other bony 
abnormality.  The examiner's diagnosis was lumbar strain.  
The examiner opined that the veteran's pain was likely 
myofascial.  The veteran saw some improvement with physical 
therapy.  

A VA outpatient physical therapy entry dated in March 2002 
reveals that tissue mobility was poor in the lumbar/ sacral 
region.  Palpation also revealed extreme tender area just 
lateral of L3 spinous process.  The assessment revealed that 
he was gaining some control over the pain, but there was 
minimal change in the pain status itself.  Later that month, 
he did not show up for his physical therapy follow-up 
appointment.  In April 2002, the veteran was discharged from 
the physical therapy program due to noncompliance with 
follow-up.  

VA outpatient treatment records for the period August 2002 to 
August 2003 show that the veteran's chronic low back pain was 
controlled with flexeril as needed, and that the severity of 
the pain was slightly less, but the pain did not last as long 
(August 2002); chronic back pain (April 2003); and nagging, 
non-radiating right mid back pain for a few weeks (August 
2003).  On examination in August 2003, the spine was 
straight.  There was no palpable tenderness, no increased 
muscular tone or spasms.  Paraspinal muscles were non-tender 
to palpation.  The assessment was right, mid back strain.  
The treatment plan included using Icy Hot, ibuprofen and 
Motrin.  

A December 2003 VA outpatient treatment record shows there 
was no joint swelling, crepitation, or limitation of motion 
on examination.  The veteran weighed 229 pounds.  

III.  Analysis

Prior to September 26, 2003.

For the period prior to September 26, 2003, the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295, are for 
consideration in rating for the service-connected lumbar 
strain.  For this period, the veteran is currently in receipt 
of a 20 percent rating.  

Prior to September 26, 2003, Diagnostic Code 5295, for 
lumbosacral strain, provided a 20 percent rating where there 
is evidence of muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  A 
40 percent rating is assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.

A review of the competent evidence fails to establish the 
criteria consistent with the next-higher 40 percent 
evaluation under Diagnostic Code 5295 for the period in 
question.  There has been no demonstration of listing of the 
whole spine to the opposite side, or a positive Goldthwaite's 
sign.  There was also no demonstration of marked limitation 
of forward bending in the standing position.  To the 
contrary, a pre-separation examination in August 2000 showed 
the veteran could forward bend from 0 to 95 degrees.  X-rays 
taken in conjunction with the August 2000 pre-separation 
examination revealed a normal lumbar spine.  The February 
2002 physical therapy evaluation showed that the veteran's 
spine manifested decreased lordosis.  On active range of 
motion, bilateral rotation was markedly limited with 
increased pain.  In March 2002, VA examination showed forward 
flexion to 70 degrees.  There was mild asymmetry with lateral 
bending to the lumbar spine.  He had normal lateral bending 
to the left; and, he had some splinting in the lumbar 
paraspinals with increased bending in the upper lumbar/ 
thoracic spine.  Even with consideration of functional loss 
due to pain, the evidence does not demonstrate disability 
more comparable to the next-higher 40 percent evaluation 
under Diagnostic Code 5295.  Rather, the veteran's disability 
picture is more closely approximated by the presently 
assigned 20 percent evaluation during the period in question 
as manifested by unilateral muscle spasm on extreme forward 
bending and loss of lateral spine motion in the standing 
position.  Id.  

The provisions of Diagnostic Code 5292, for limitation of 
motion of the lumbar spine, provide a 20 percent evaluation 
where the evidence demonstrates moderate limitation of 
motion.  A 40 percent rating is for application where there 
is severe limitation of lumbar spine motion.  

A review of the range of motion findings for the period in 
question shows some limitation of motion, not severe 
limitation of motion.  For example, service medical records 
in December 1997 show range of motion was from 70 degrees 
forward, 45 degrees backward, and 45 degrees side- left and 
right on examination.  The report of examination in August 
2000 shows complaints of some pain and discomfort in the 
lower back as well as fatigue and lack of endurance.  
Symptoms of pain were worse with prolonged sitting, standing, 
or walking and occurred at least three to four times a week 
of 30 minutes duration.  However, the range of motion was 
normal.  A June 2001 VA entry shows that there was no joint 
swelling, crepitation, or limitation of motion.  

In January 2002, however, he complained of pain ranging from 
4 to 8 on a pain scale of 0 to 10.  On examination, there was 
limitation of extension, flexion, and rotation of the spinal 
column at lumbosacral levels.  There was lumbar spine 
tenderness on most examinations.  Twisting and turning 
movements caused flare-ups.  He complained of spasms.  A 
physical therapy note dated in February 2002 shows that 
rotation was markedly limited, bilaterally, on active range 
of motion.  The evaluation shows that the lumbar spine 
manifested decreased lordosis.  The veteran reported falling 
due to severe pain and that pain affect his recreation and 
work activities.  In March 2002, he complained of pain with 
forward flexion.  He was able to forward flex to 70 degrees 
before complaining of pain.  Extension was to 25 degrees.  
Lateral bending was to 30 degrees.  He had normal bending to 
the left; however, he had some splinting in the lumbar 
paraspinals.  An August 2002 entry shows that the severity of 
the pain was slightly less.  

Even with consideration of additional functional limitation 
due to such factors as pain, weakness, fatigability and 
incoordination, the Board finds that there has been no 
demonstration of disability comparable to severe limitation 
of lumbar spine motion.  See 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  As 
demonstrated by the report of examinations in August 2000 and 
January 2002, the appellant complained of fatigue and 
decreased endurance.  However, the January 2002 entry was the 
only recorded instance of limitation of extension, flexion, 
and rotation of the spinal column at the lumbosacral levels.  
A February 2002 physical therapy entry shows that on active 
range of motion bilateral rotation was markedly limited with 
increased pain.  

In finding that DeLuca considerations do not warrant an 
increased rating in the present case, the Board acknowledges 
the veteran's persistent complaints of pain.  Moreover, it is 
acknowledged that such pain has been objectively 
demonstrated, such as in the January and February 2002 VA 
range of motion findings.  It is further acknowledged that 
the veteran takes many medications to alleviate his low back 
symptomatology.  However, such documented discomfort has 
already been accounted for in the presently assigned 20 
percent evaluation for the period in question.  The Board 
stresses that the medical evidence does not demonstrate 
functional limitation commensurate with the next-higher 
disability rating.  

In conclusion, then, based on all of the foregoing, the 
evidence does not support a rating in excess of 20 percent 
for the service-connected lumbar strain, prior to September 
26, 2003.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

From September 26, 2003.

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004).  Under these relevant 
provisions, lumbosacral strain (Diagnostic Code 5237) 
warrants a 20 percent evaluation where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

The competent clinical evidence of record is against an 
initial disability evaluation in excess of 20 percent for 
lumbar strain based on the general rating formula for disease 
or injury of the spine, effective September 26, 2003, for 
Diagnostic Code 5237.  The rating criteria for this 
diagnostic code contemplate forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or a 
finding of ankylosis of the lumbar spine in order for the 
veteran to qualify for an evaluation in excess of 20 percent.  
The competent clinical evidence of record establishes that 
the veteran's forward flexion of the lumbar spine exceeds 30 
degrees.  Indeed, it has been consistently shown by the 
competent clinical evidence of record to be at least 70 
degrees.  Even with consideration of additional functional 
impairment due to pain, there has been no demonstration of 
impairment comparable to limitation of flexion of the 
thoracolumbar spine of 30 degrees or less, or ankylosis of 
the thoracolumbar spine.  A VA outpatient treatment record 
dated in December 2003 shows that the appellant had no joint 
swelling, crepitation, or limitation of motion on general 
musculoskeletal examination.  Thus, based on the analysis of 
those criteria set forth above together with the clinical 
evidence of record, the appellant remains entitled to the 
initial 20 percent evaluation and no more for the service-
connected lumbar strain for the period from September 26, 
2003 under the schedular criteria pertinent to spinal 
disabilities in effect from September 26, 2003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

IV.  Extraschedular Consideration

The Board observes that the veteran continues in vocational 
rehabilitation.  He has not stated or demonstrated that his 
employment opportunities have been limited.  However, he has 
stated that his ability to participate in baseball and 
basketball have been limited by his lumbar strain disability.  
The clinical evidence of record reflects the veteran's report 
of an episode in January 2002 where he missed one week of 
work because of increased back pain.  The appellant was 
unable to carry caskets as part of the VA Honors Program.  He 
worked there for 2 months.  The Board also acknowledges his 
use of flexeril, ibuprofen, Motrin, and percocets for pain 
relief, and, Icy Hot, physical therapy, heat, and pool 
therapy for flexibility.  The Board finds, however, that 
there has been no showing that the lumbar strain has: (1) 
caused marked interference with employment beyond the 
interference contemplated in the current schedular 20 percent 
evaluation; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of such a 
situation, further development under 38 C.F.R. § 3.321(b)(1) 
for extraschedular evaluation is not warranted.  See 38 
C.F.R. § 4.1 (2004); Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 




ORDER

An initial disability evaluation in excess of 20 percent for 
lumbar strain is denied.


	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


